Order, Supreme Court, New York County (Carol Arber, J.), entered May 28, 1997, which denied plaintiffs motion for an injunction staying the sale of his apartment, granted defendants’ cross motion to dismiss the underlying action and for an injunction barring plaintiff from bringing any further motions to enjoin the sale of his apartment and from commencing any further actions challenging the validity of the loan agreements regarding the apartment, unanimously affirmed, without costs.
The action was properly dismissed as barred by the doctrine of res judicata. Plaintiff has previously, in a separate action, fully and conclusively litigated the very claims he would now raise anew respecting the alleged invalidity of certain loan agreements pursuant to which he was obligated to defendants. The IAS Court’s injunction barring him from filing future orders to show cause or actions challenging the validity of the loan agreement was entirely justified under the circumstances presented (see, Ultracashmere House v Kenston Warehousing Corp., 166 AD2d 386, 387-388, appeal dismissed 77 NY2d 873). We have considered and rejected plaintiffs additional arguments. Concur — Sullivan, J. P., Nardelli, Williams and Andrias, JJ.